Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The response filed 16 August 2021 has been entered in full.  Claims 1-2 and 4-5 have been amended, claim 3 has been withdrawn, and claims 6 and 8-10 remain withdrawn. Therefore, 1-10 are pending, and claims 1-2, 4-5 and 7 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
Claim Objections
3.	The objection to claim 4 as set forth at pg. 3 of the previous Office action (mailed 17 May 2021) is withdrawn in view of Applicant’s amendment of said claim.
4.	The rejection of claim 3 under 35 USC 112(b) and 35 USC 112(a), as set forth at pp. 3-6 of the previous Office action (mailed 17 May 2021) is moot in view of Applicant’s withdrawal of said claim.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4-5 and 7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The basis for this rejection is set forth at pp. 3-4 of the previous Office action (mailed 17 May 2021).
7.	Claim 1 is rejected as indefinite for reciting “applied for the identification, optimization, development and selection of agents”. Since the claim does not set forth any active method steps, it isn’t clear if this limitation is only an intended use of the agents identified in the neuronal differentiation assay, or if additional steps are intended. Therefore, the metes and bounds of the claim cannot be determined.
8.	Claim 2 is rejected as being indefinite for reciting the limitations “subjective evaluations” and “physiological measurements”. Since neither the art nor the Specification provide an unambiguous definition of what would constitute “subjective evaluations” or “physiological measurements”, the metes and bounds of the claim cannot be determined.
9.	Claims 4-5 and 7 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-2, 4-5 and 7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The basis for this rejection is set forth at pp. 4-6 of the previous Office action (mailed 17 May 2021).
12.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
13.	The claims are drawn to a screening method comprising of assays that analyze and optimize the ability of agents to induce or promote neuronal differentiation, applied for the identification, optimization, development and selection of agents used to treat pain in an individual.  However, in view of the omission of essential steps set forth under 35 U.S.C. § 112(a) supra, the claims fail to teach how to achieve the proposed method.

15.	Thus, in view of the omission of essential steps and the lack of direction and guidance regarding the assays, the instant specification is not found to be enabling for the methods as presently claimed. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the Applicants' invention as currently claimed.

Summary
16.	No claim is allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 






Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647
November 19, 2021